— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered August 15, 1988, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence introduced at the trial was legally insufficient is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The credibility of the People’s witnesses, which the defendant attacks, was primarily an issue to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
*756We find no merit to the defendant’s contention that the prosecutor’s summation remarks deprived him of a fair trial. The objected-to remarks constituted a fair response to defense counsel’s summation in which he attacked the credibility of the prosecution witnesses by suggesting that their testimony was unworthy of belief (People v Anthony, 24 NY2d 696; People v Shaw, 150 AD2d 626; People v Rawlings, 144 AD2d 500). Furthermore, the remarks were proper comment as the issue of credibility was crucial to the trial (see, People v Ashwal, 39 NY2d 105; People v Anthony, supra, at 703; People v Crawford, 130 AD2d 678; People v Oakley, 114 AD2d 473).
The defendant next contends that the court’s charge with regard to the credibility of the witnesses was inadequate and erroneous. However, the defendant failed to preserve this issue for appellate review since he failed to raise an objection at the trial level to the charge as given (People v Thomas, 50 NY2d 467; People v Moley, 168 AD2d 462). In any event, the court’s overall charge relating to the credibility of the witnesses was proper.
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be unpreserved for appellate review or without merit. Fiber, J. P., Rosenblatt, Miller and Ritter, JJ., concur.